DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mellar et al. (US 2011/0135510 A1), hereinafter Mellar.
Regarding claim 1, Mellar discloses (Fig. 1) a motor vehicle (Abstract) comprising:
a drive motor 18 (Fig. 1; Para. [0033]);
a drive gearbox 32 connected to the drive motor 18 (Fig. 1; Para. [0033]);
a power take-off 16 connected to the drive gearbox 32 and comprising a power take-off shaft 16 (Fig. 1; Para. [0033]); and
an auxiliary unit 14 connected to the power take-off 16 (Fig. 1; Para. [0033]; via shaft 24 and gear 30),
wherein the auxiliary unit 14 is coupled to the power take-off shaft 16 by an auxiliary gearbox 30 such that the auxiliary unit 14 is disposed below the drive gearbox 32 (Fig. 1; Para. [0033]; pump 14 is located below drive 32).

Regarding claim 6, Mellar further discloses that the power take-off 16 connects to an auxiliary output of the drive gearbox 32 (Fig. 1 shows power take-off 16 connected to the bottom of drive gearbox 32 on the right side).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mellar or, in the alternative, under 35 U.S.C. 103 as obvious over Mellar in view of Prompolini et al. (US 2010/0154572 A1), hereinafter Prompolini.
Regarding claim 3, Mellar further discloses that the auxiliary unit is a compressor 12 (Fig. 1; Para. [0033]; while the auxiliary unit was said in claim 1 to be the pump 14, Mellar also discloses a compressor 12 connected to the drive gearbox 32. Under a different interpretation, the auxiliary unit is the compressor 12).
Alternatively, Prompolini teaches a power take-off used to power an auxiliary unit in the form of a compressor (Abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by using the power take-off to power a compressor as disclosed by Prompolini because power take- offs are well-known in the art to be capable of providing energy to an assortment of machinery, such as a compressor as evidenced by Prompolini.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mellar or, in the alternative, under 35 U.S.C. 103 as obvious over Mellar.
Regarding claim 4, Mellar further discloses that the auxiliary unit 14 extends from the power take-off 16 in a direction corresponding to a forward direction of travel of the motor vehicle (Fig. 1 shows the auxiliary unit 14 extending to the right of the power take-off 16, which can be interpreted to be the forward direction of travel of the vehicle).
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the auxiliary unit located in the forward direction of travel relative to the power take-off, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mellar in view of Johnson (US 2059950 A).
Regarding claims 2 and 7, Mellar does not disclose that the motor vehicle includes a loading container and that auxiliary unit is an unloading unit for unloading a payload from the loading container of the motor vehicle
Johnson teaches a motor vehicle (Fig. 1-3) including a loading container B (Fig. 1) and an auxiliary unit 10 that is an unloading unit C for removing payload (sand) from the loading container B of the motor vehicle, wherein the auxiliary unit 10 is powered by a power takeoff D (Col. 2, lines 4-10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mellar by using the power take-off to power an unloading unit to unload a payload from the vehicle as disclosed by Johnson because the power take-off allows the sand, or payload, to be discharged steadily and evenly from the loading container (Col. 1, lines 5-10 of Johnson).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mellar in view of Bissontz (US 2010/0078234 A1).
Regarding claim 5, Mellar does not disclose that the auxiliary unit is configured to be flange-connected to the power take-off without an intervening drive shaft.
Bissontz teaches (Fig. 2) that an auxiliary unit 304 can be flange-connected to a power take-off 204 without an intervening drive shaft (Fig. 2; auxiliary unit 304 is directly connected to power take-off 204).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mellar by flange connecting the power take-off to the auxiliary unit as disclosed by Bissontz because this means of connection ensures a compact, efficient transmission of mechanical power to the auxiliary unit (Para. [0001] of Bissontz).

Claim 8 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bissontz or, in the alternative, under 35 U.S.C. 103 as obvious over Bissontz in view of Mellar.
Regarding claim 8, Bissontz discloses a motor vehicle 100 (Fig. 1) comprising a drive motor 201 (Fig. 2), a drive gearbox 202 connected to the drive motor 201 (Fig. 2; Para. [0031]), a power take-off 204 connected to the drive gearbox 202 (Fig. 2; Para. [0031]), and an auxiliary unit 304 connected to the power take-off 204 (Fig. 2; Para. [0031]), the drive gearbox 202 being mounted below the drive motor 201 (Fig. 2; the horizontal centerline of drive gearbox 202 is lower than the horizontal centerline of drive motor 201), the auxiliary unit 304 being mounted below the drive gearbox 202 (Fig. 2 shows auxiliary unit 304 below drive gearbox 202), and the power take-off 204 being mounted to the drive gearbox 202 at an end of the drive gear box 202 positioned in an opposite direction to a forward driving direction of the motor vehicle (Fig. 2; the vertical centerline of power take-off 204 is to the left of the vertical centerline of drive gearbox 202. Fig. 1 shows that the right direction is the forward driving direction of the vehicle, therefore the power take-off is positioned in the opposite direction to a forward driving direction of the motor vehicle),
wherein the power take-off 204 is flange mounted to the drive gearbox 202 to eliminate a requirement for an intervening driveshaft between the power take-off 204 and the auxiliary unit 304 (Fig. 2 and Para. [0031] show power take-off 204 and auxiliary unit 304 connected directly to each other, with no mention of a drive shaft between the two),
wherein the auxiliary unit 304 projects forwardly of the power take-off 204 in a direction corresponding to a forward motion of motor vehicle travel (Fig. 1 shows that the forward direction of the vehicle is on the right side, and Fig. 2 shows that auxiliary unit 304 extends to the right from the power take-off 204, which is the forward direction).
Alternatively, Mellar teaches a power take-off 24 mounted to a drive gearbox 32 at an end of the drive gear box positioned in an opposite direction to a forward driving direction of the motor vehicle (Fig. 1; Drivetrain 28 is normally located to the rear of drive motor 18, which in this case is the right side. Therefore, the left side is the forward direction of travel, and the power take-off 24 is mounted to the right of drive gearbox 32, which is the opposite direction to a forward driving direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bissontz by mounting the power take-off behind the drive gearbox as disclosed by Mellar because this allows the auxiliary unit to not interfere with the function of other potential auxiliary units, such as a pump or compressor (Para. [0010] of Mellar).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made have the drive gearbox mounted below the drive motor, the auxiliary unit mounted below the drive gearbox, the power take-off mounted aft of the drive gearbox, and the auxiliary unit projecting forward of the power take-off, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Response to Arguments
Applicant’s arguments filed 06/22/2022 regarding the rejection of claim 8 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claim 8 under 35 USC 112 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1, 5 and 6 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection of claim 8 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues on Pg. 6 of Remarks that the configuration of the power take-off being mounted to the drive gear box at an end of the drive gear box positioned in an opposite direction to a forward driving direction of the motor vehicle is not only “not disclosed in Bissontz, but such a configuration of transmission 202 would be antithetical to the knowledge of a person skilled in the art”. While Applicant does not include detail on why such a configuration would be antithetical, Bissontz does disclose the above configuration, as Fig. 1 of Bissontz shows the forward driving direction to be to the right, and Fig. 2 shows that the power take-off 204 is located to the left, or opposite of the forward driving direction, of the transmission 202. In order to further demonstrate this limitation, an alternative teaching by Mellar under 35 USC 103 has been included for this limitation, which shows that it would be obvious to one of ordinary skill in the art to have the power take-off located opposite of a forward driving direction in relation to the transmission.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614